Citation Nr: 0611096	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  96-29 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Gregory A. Morton, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or "claimant") 
served on active duty from April 1948 to March 1952, October 
1952 to September 1953, and March 1955 to September 1964.  He 
also had verified service in the United States Army Reserves 
from April 1974 through March 1983, that included both 
verified and unverified periods of active duty for training 
(ACDUTRA) and inactive duty training (INACDUTRA).  The 
veteran has also claimed unverified service in the Army 
Reserve through 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1995 rating decision of the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO) that determined that the requisite new 
and material evidence had not been received to reopen a claim 
of entitlement to service connection for coronary artery 
disease.  The case has had an extensive procedural history 
since that decision.  

Following a timely appeal of the December 1995 rating 
decision, in February 1999, the Board reopened the claim of 
service connection for a heart disorder and remanded it to 
the RO for additional development and de novo review of the 
reopened claim.  In April 2000, the Board issued a decision 
that denied the claim.  In a March 2001 order of the United 
States Court of Appeals for Veterans Claims (Court or CAVC), 
the Board's April 2000 decision was vacated and remanded for 
readjudication in light of the Veterans Claims Assistance Act 
of 2000.  In December 2001, the Board remanded this case to 
the RO for additional development, including a VA examination 
and medical opinion.  

In December 2002, the Board issued a decision that again 
denied the claim.  In a May 2003 order of the Court, the 
Board's December 2002 decision was vacated and remanded for 
additional development and readjudication in light of the 
holding of the Court in Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

In November 2004, the Board remanded this case to the RO for 
additional development and readjudication.  Following the 
completion of the requested development, a supplemental 
statement of the case was issued in September 2005.  The 
veteran's claim is now ready for further appellate review.  

It is noted in passing that in November 2005, the veteran 
submitted claims for entitlement to increased disability 
ratings for service-connected bilateral knee disorders, and 
entitlement to service connection for a left lower arm 
disability and a hip disability.  These claims have not been 
adjudicated and are referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  All evidence necessary to decide the service connection 
claim on appeal has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim 
addressed in this decision, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations and medical opinions in order to assist him in 
substantiating his claim for VA compensation benefits.

2.  The veteran did not experience a myocardial infarction in 
service in 1956.

3.  The veteran's coronary artery disease was not shown in 
service, did not manifest to a degree of 10 percent 
disability or more within one year from the dates of 
separation from service, was first demonstrated a number of 
years after separations from service, and is not otherwise 
related to any injury or disease during any period of his 
active duty service.




CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for coronary artery 
disease.  In general, he claims that he had coronary artery 
disease in service manifested by a myocardial infarction that 
occurred in 1956.  In the alternative, the veteran's attorney 
has argued that his coronary artery disease preexisted 
service, as evidenced by a notation on his April 1948 service 
entrance examination that showed a grade 1 systolic heart 
murmur, and that the pre-existing heart disorder was 
aggravated by service as shown by the 1956 myocardial 
infarction noted above.  

In the interest of clarity, the Board will first describe 
whether the veteran's claim has been appropriately developed.  
Thereafter, the Board will review the applicable law and 
regulations, set out a brief recitation of facts, and then 
proceed to analyze the claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 [VCAA] [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA eliminated the former statutory requirement 
that claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) 
(West 1991).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  Regulations implementing the VCAA have been 
enacted.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
applicable here, the VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable to this case.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004) 
[reasonable doubt to be resolved in veteran's favor].  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2005).  The Board observes that the veteran was 
notified by the December 1995 rating decision, July 1996 
statement of the case, March 1997 supplemental statement of 
the case, February 1999 Board decision, August 1999 
supplemental statement of the case, April 2000 Board 
decision, December 2001 Board remand, August 2002 
supplemental statement of the case, December 2002 Board 
decision, December 2003 Board remand, May 2004 supplemental 
statement of the case, July 2004, supplemental statement of 
the case, and November 2004 supplemental statement of the 
case of the pertinent law and regulations, of the need to 
submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  These documents all preceded the most recent 
readjudication of the claim, in September 2005.

More significantly, the December 2001 Board remand, August 
2002 supplemental statement of the case, and correspondence 
sent to the veteran in January 2002, March 2004, and April 
2005, were specifically intended to address the requirements 
of the VCAA.  These letters specifically informed the veteran 
that the evidence must show that he had a disease that began 
in or was made worse during military service, which is 
usually shown by medical records or medical opinions. 

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  The 
foregoing VCAA letters advised the veteran that VA would 
provide a medical examination or get a medical opinion if 
such was necessary to decide the claim.  The veteran was also 
informed that VA was responsible for providing records held 
by any Federal agency.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
In the foregoing letters, the veteran was advised that he 
should submit any doctor's statements that would be pertinent 
to his claim, and was further advised to provide any 
information that would support the veteran's claim.  

Finally, the RO must request that the veteran provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2005).  
The March 2004 VCAA development letter and July 2004 
supplemental statement of the case included notice that the 
veteran should provide any evidence or information in his 
possession that he thinks will support his claim.  The Board 
believes that this request substantially complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

The Board additionally notes that even though the foregoing 
letters requested a response within 60 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by VA within 
one year from the date notice is sent].  The veteran's claim 
was last readjudicated by the RO in September 2005, following 
the expiration of the one-year period following the March 
2004 notification of the veteran of the evidence necessary to 
substantiate his claim.  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Two final comments regarding notice are in order.  First, a 
review of the record reveals that the veteran was not 
provided with notice of the VCAA that may have been required 
prior to the initial adjudication of his claim in December 
1995.  See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Furnishing the veteran with perfect VCAA notice prior to this 
initial adjudication was clearly impossible, since the 
requirements of the VCAA were not imposed until after the 
initial adjudication; regardless, VA's General Counsel has 
held that the failure to do so does not constitute error.  
See VAOGCPREC 7-2004. 

Crucially, subsequent to furnishing the veteran with VCAA 
letters in January 2002, March 2004, and April 2005, the RO 
readjudicated his claim in the September 2005 supplemental 
statement of the case.  Thus, the timing of any VCAA notice 
deficiency has been rectified.

Second, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the evidence 
of record (lay or medical) includes competent evidence that 
the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2005).

In this case, the veteran was provided with pertinent VA 
examinations in April 1999, July 1999, July 2002, and August 
2005.  There is no indication that the medical evidence now 
before the Board is inadequate for the purpose of rendering a 
decision in the current appeal, or that an additional 
examination would provide any more probative information than 
is already of record.  

The Board finds that all relevant, existing evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained, to the extent possible.  
The RO has obtained service medical records, VA 
hospitalization and outpatient treatment records, as well as 
private medical records.  It therefore appears that all 
available, pertinent evidence has been obtained.  The veteran 
has identified no other evidence which is relevant to his 
claim.  No reasonable possibility exists that any further 
assistance would aid him in substantiating the claim.  See 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

In summary, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2005).  The veteran was provided with ample 
opportunity to submit evidence and argument in support of his 
claim, and was given the opportunity to present testimony at 
his January 1997 RO hearing.  Accordingly, the Board will 
proceed to a decision on the merits as to the issue on 
appeal.

Laws and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) 
(2005).  

When the service in question is not "active duty," see 38 
U.S.C.A. §§ 101(21) (West 2002), but instead represents 
Reserve and/or National Guard duty, particular definitions of 
"active military, naval or air service" are to be observed.  
"Active military, naval or air service" includes any active 
duty for training (ACDUTRA) if the individual performing the 
service is disabled from an injury or disease incurred or 
aggravated during the service.  Inactive duty training 
(INACDUTRA) may qualify as "active military, naval or air 
service" only if the individual is disabled from an injury 
incurred or aggravated during the INACDUTRA.  38 U.S.C.A. 
§§ 101(22)-(24) (West 2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(2005).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Additionally, certain chronic diseases, including cardio-
vascular disease, may be presumed to have been incurred 
during service if manifest to a compensable degree within one 
year of separation from active military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  
The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection was 
manifest to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2005).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, the VA must show 
by clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3-
2003.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2005).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2004).

VAOPGCPREC 82-90 [a reissue of General Counsel opinion 01-85] 
in essence held that a disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexists claimants' military service.  
VAOPGCPREC 82-90 went on to hold, however, that VA 
regulations provide that a congenital or developmental 
abnormality is not a disease or injury in the meaning of 
applicable legislation for disability compensation purposes.  
See 38 C.F.R. §§ 3.303(c), 4.9 (2003); see also Winn v. 
Brown, 8 Vet. App. 510, 516 (1996) and cases cited therein; 
developmental or familial diseases could be granted service 
connection if manifestations of the disease in service 
constituted aggravation of the condition.  

Evidence of a veteran being asymptomatic on entry into 
service, with an exacerbation of symptoms during service, 
does not constitute evidence of aggravation.  See Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991).  If the disorder 
becomes worse during service and then improves due to in-
service treatment to the point that it was no more disabling 
than it was at entrance into service, the disorder is not 
presumed to have been aggravated by service.  See Verdon v. 
Brown, 8 Vet. App. 529 (1996).

Factual Background

The veteran contends that he suffered a myocardial infarction 
in service in May 1956, and that his currently diagnosed 
coronary artery disease had its onset in service in May 1956, 
when he experienced chest pain and was hospitalized.  He 
contends that, although he was ultimately diagnosed as having 
a muscle strain by a military physician named "Dr. Orey," he 
had also been examined by "First Lt. [redacted]," who 
specifically informed the veteran that he had suffered "a 
heart attack."

The April 1948 service entrance examination report is 
negative for any reference to organic heart disease.  The 
examination of the cardiovascular system at that time 
resulted in a notation of a "Grade 1 Systolic Murmur Not 
Transmitted."  

During active service, in mid-May 1956, the veteran was 
hospitalized pursuant to a complaint of experiencing non-
radiating chest pain.  On inquiry, the veteran related that 
he had never experienced "heart trouble" with exertion.  
Systolic/diastolic blood pressure readings were recorded as 
120/80, and his heart was not enlarged. Diagnostic studies 
included an electrocardiogram (for which an apparent tracings 
report, undated and uninterpreted, is of record) and the 
initial impression, rendered on May 17, 1956, was "heart 
infarction ??? (syncope)."  The discharge diagnosis, dated 
May 26, 1956, was pectoral muscle strain of the major right 
muscle.  The doctor's orders were to manage the veteran as 
having had an infarction.  An April 1959 examination report 
shows his blood pressure was 140/90 at that time.

Subsequent to active service, the veteran was examined by VA 
in September 1977.  In the context of that examination, the 
veteran reported having been hospitalized due to chest 
"tightness" in 1956 in service.  The pertinent examination 
diagnosis in September 1977 was arteriosclerotic heart 
disease.

In August 1978, the veteran underwent a quadrennial medical 
examination for the purpose of retention in the United States 
Army Reserves.  The veteran reported by history that he had 
not had then nor had he ever had heart trouble or high or low 
blood pressure.  An electrocardiogram (EKG) that was 
conducted in association with that examination produced 
normal findings.  The clinical evaluation of the veteran's 
heart produced normal findings with the exception of a 
notation of a systolic murmur.  The summary showed a normal 
physical examination.  

In July 1979, the veteran underwent a United States Army 
Reserves medical examination to evaluate his medical fitness.  
The veteran reported by history that he had not had then nor 
had he ever had heart trouble or high or low blood pressure.  
The examination report did not include findings relative to 
the evaluation of the veteran's heart.  

A report pertaining to treatment provided to the veteran in 
1994 by Ronald L. Ashton, M.D., records the veteran's 
reported history of experiencing a "[myocardial infarction] 
in 1956."  A report pertaining to a thallium stress test 
performed under non-VA auspices in July 1995 reflects that 
such test was interpreted to reveal "a mild fixed inferior 
wall perfusion defect consistent with prior infarction."  A 
July 18, 1995 report by Joseph H. Henderson, M.D., alludes to 
the results of the July 1995 stress test.  Dr. Henderson 
wrote that he saw no "Q-waves on [the veteran's] 
electrocardiogram," and further indicated that, while the 
veteran had "a vague history of infarct" during service, the 
records provided the physician by the veteran "don't show any 
compelling evidence of infarction," though the stress test 
report was "as dictated."

In an August 1995 statement, Dr. Henderson referred to a then 
recently administered stress test which had been interpreted 
as showing "a fixed inferior wall defect which could be 
related to prior infarction."  Dr. Henderson asserted that 
such finding "implies that [the veteran] may have had a heart 
attack at some time in the past."  In a March 1996 statement, 
Dr. Henderson referred to a stress test performed the 
previous year which revealed "an inferior scar compatible 
with an old infarction, although [such scar] could have been 
related to diaphragmatic attenuation."  In a December 1996 
statement, Dr. Henderson alluded to a May 22, 1956 service 
medical report on which "the physician entertained myocardial 
infarction as a diagnostic possibility."  Dr. Henderson 
further wrote that the veteran "clearly" had coronary artery 
disease and that he "may have had" the same "since 1956."

In an October 1996 statement, an attorney wrote that he had 
known the veteran "since the mid 1970's."  The statement 
included a lay opinion that, based on his review of the 
veteran's military and medical history, it was "clear to" him 
that the veteran's "physical problems" originated while he 
was in service.

In a September 1998 statement, Christopher C. Wright, M.D., 
wrote that, at the time of the veteran's bypass graft surgery 
in August 1998, the veteran was noted to have had "an 
anterior wall scar and adhesions between the anterior wall of 
the left ventricle and the pericardium."  Dr. Wright wrote 
that such findings "would indicate a myocardial infarction in 
the distant past."  He also wrote that the "adhesions" were 
characteristic "of those being certainly more than several 
years old and did not appear recent."

When the veteran was examined by VA in April 1999, the VA 
examiner indicated that she had "reviewed" the file, which 
"documented" that the veteran had experienced a myocardial 
infarction in service in 1956.  The examination diagnosis was 
coronary artery disease.  The VA examiner opined that, given 
the veteran's history of having experienced a myocardial 
infarction in service, there was "a high probability that his 
current coronary artery disease had its onset during his 
military service."  As the veteran's service medical records 
did not in fact "definitively diagnose a myocardial 
infarction," the RO arranged for the veteran's reexamination.

Upon reexamination in July 1999, the VA examiner reviewed the 
veteran's file.  After examining the veteran, the physician 
opined that it was "not likely at all that the [veteran's] 
ischemic heart disease was" due to service; rather, it was 
"much more likely" that it was attributable "to his 
longstanding diabetes mellitus."

In September 1999, Dr. Wright wrote that, at the time of the 
August 1998 bypass graft surgery, the veteran was found to 
have "adhesions between the anterior wall of the left 
ventricle and the pericardium with fibrotic scarring of the 
anterior wall and apex."  Dr. Wright wrote that such findings 
"indicate that there had been a myocardial infarction in the 
distant past with subsequent Dressler's type syndrome and 
scarring."  Based on such findings, Dr. Wright opined "that 
the infarct certainly occurred years before and was not a 
recent event."

VA outpatient treatment reports dated from 1999 to 2001 
included diagnoses and treatment for arteriosclerotic heart 
disease or coronary artery disease, hypertension, insulin 
dependent diabetes mellitus, and hyperlipidemia.

A January 2002 letter from Dr. Henderson reviewed the prior 
history, and indicated that the veteran had been initially 
evaluated in his office in 1995.  Dr. Henderson wrote that 
the interpretation of the 1995 nuclear stress test by Dr. 
Barbara Garner "implie[d]" that the veteran "may have had a 
heart attack in the past at sometime prior to my initial 
evaluation in 1995."  A June 2002 letter from Dr. Henderson 
reflects that he did not have any evidence, including medical 
records, that the veteran had a myocardial infarction in 
1956.  He also wrote that he had no technology or means to 
date the veteran's myocardial infarction more precisely than 
to say before 1995.

A VA heart examination in July 2002 resulted in diagnoses 
that included noninsulin dependent diabetes (onset in 1975), 
coronary artery disease, status post coronary artery bypass 
graft (1998), and hypercholesterolemia.  The VA examiner 
opined that the veteran's diabetes was "related to his 
coronary artery disease secondary to hypercholesterolemia."  
The examiner further opined that the veteran's coronary 
artery disease was "not related to his service because there 
is no proof that he had a [myocardial infarction] at that 
time even though a cardiac catheterization report showed that 
the patient had some ischemic changes but does not give any 
time period when he had it."

Pursuant to the Board's November 2004 remand, in August 2005, 
the veteran underwent VA heart examination for the specific 
purpose of determining whether his coronary artery disease 
could be related to service on any basis.  In the report of 
that examination, the examining physician indicated that the 
veteran's quite voluminous claims file had been reviewed in 
fairly good detail.  The veteran's medical history was set 
out in great detail with reference to specific documents in 
the claims file.  Significantly, in the report of the 
veteran's medical history, the examiner noted that the 
veteran had stated to him that he was in the military service 
from 1948 to 1964 and then in the reserves from 1974 to 1988.  
The results of the physical examination and clinical and 
diagnostic tests were reported.  The resulting diagnoses 
were: coronary artery disease; moderate mitral valve stenosis 
on cardiac echogram; diabetes mellitus; hypertension; and 
dyslipidemia.  

The VA examiner then addressed the specific questions posed 
by the Board's November 2004 remand directives.  The examiner 
first stated that the diagnosis of coronary artery disease 
documented in the veteran's current medical records was 
confirmed during the examination.  The examiner then opined 
that it "is less likely than not that the coronary artery 
disease is the result of or is otherwise etiologically 
related to injury or disease that the veteran incurred during 
any service or had its onset during any of his service."  
The VA physician stated that the rationale for this is that 
according to the medical records the veteran was asymptomatic 
with his heart until shortly before he saw Dr. Joseph 
Henderson on October 5, 1994.  The examiner went on to 
explain that "whether the veteran had his anterior 
myocardial infarction before or after that time, it is quite 
unlikely that he had it as he claimed in 1956 at the age of 
28 years."  The VA physician elaborated that it "is well 
known that 'silent' myocardial infarctions can occur, 
particularly in diabetics, and it is likely that some time 
through the years, after the onset of diabetes, that he had 
his myocardial infarction and not during military service."  

On another subject, the examiner stated that he could not 
locate the specific reference to a grade 1 systolic heart 
murmur in the veteran's service medical records of April 
1948.  The examiner stated, however, that a grade 1 heart 
murmur is a very soft heart murmur which is found in a 
significant number of normal individuals, and that this would 
not likely be due to the veteran's mitral stenosis which is 
currently diagnosed on cardiac echogram, because mitral 
stenosis causes a diastolic murmur.  Finally, the August 2005 
VA examiner summarized that according to the medical records, 
specifically, Dr. Henderson's initial clinic visit, the 
veteran had the onset of signs of his current heart disease 
some time in mid-1994.  The examiner noted that there is no 
evidence from the medical record that the veteran ever 
exhibited endocarditis or myocarditis to a disabling degree, 
and although he does "currently have valvular heart disease 
(mitral stenosis), it is not currently to a disabling 
degree."  

Analysis

As noted above, the veteran contends that he suffered a 
myocardial infarction in service in May 1956, and that his 
currently diagnosed coronary artery disease had its onset in 
service in May 1956, when he experienced chest pain and was 
hospitalized.  

After a review of all the evidence of record, the Board finds 
that the veteran's diagnosed coronary artery disease did not 
manifest to a degree of 10 percent disabling or more within 
one year from the date of separation from any period of 
service, regardless of whether one were to consider the 
veteran's final separation from his various types of service 
(i.e., active duty, ACDUTRA or INACDUTRA) to have been in 
September 1964, September 1977, March 1983, or at some time 
in 1988.  Essentially, coronary artery disease was first 
demonstrated a number of years after 1988.  For this reason, 
the Board finds that presumptive service connection for 
coronary artery disease as a "chronic" disease is not 
warranted.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Upon consideration of whether the veteran's coronary artery 
disease has been directly related by the evidence to any 
injury or disease in service, the Board finds that the 
preponderance of the evidence is against a finding that the 
veteran's coronary artery disease is related to any injury or 
disease during any period of service.  Moreover, after 
weighing the evidence for and against the question of whether 
the veteran sustained a myocardial infarction in service in 
1956, as contended, the Board finds that the weight of the 
evidence demonstrates that the veteran did not in fact 
experience a myocardial infarction in service in 1956.  The 
July 2002 VA compensation examination report noted that an 
undated cardiac catheterization report showed that the 
veteran had some ischemic changes.  Notwithstanding that the 
initial impression rendered on May 17, 1956 during service 
was "heart infarction ??? (syncope)," the initial 
questionable diagnosis yielded to a subsequent discharge 
diagnosis dated May 26, 1956 of pectoral muscle strain of the 
major right muscle.  If the undated cardiac catheterization 
report had been created in conjunction with the May 1956 
complaints for which the veteran sought medical attention in 
service, the in-service final diagnosis of pectoral muscle 
strain of the major right muscle would reflect an additional 
or different diagnosis of myocardial infarction due to 
consideration of the clinical findings.

The Board notes the veteran's contention that "First Lt. 
[redacted]" specifically informed him that he had suffered "a 
heart attack" on the occasion of his hospitalization in 
service in May 1956; however, a "[redacted] [redacted], 1st 
Lt MSC" is shown, along with another military physician, as 
having signed the veteran's discharge report on which the 
diagnosis is a muscle strain, with no assessment implicating 
myocardial infarction or heart disease.  Moreover, the Court 
has held that such a veteran's account, "filtered as it [is] 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).

The Board has considered the veteran's written contentions, 
reported histories, and personal hearing testimony to the 
effect that he suffered a myocardial infarction in service in 
May 1956.  While the veteran is competent to report, testify 
to, and describe to a medical professional the in-service 
stressful events, as well as symptoms he experiences at any 
time, including symptoms such as chest pain and syncope, it 
is the province of health care professionals to enter 
conclusions that require medical opinions, including a 
medical diagnosis and an opinion as to the relationship 
between a current disability and service.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Likewise, the October 1996 and 
July 2004 lay statement opinions offered by the veteran's 
attorney to the effect that the veteran's physical problems 
(to presumably include coronary artery disease) either 
originated while he was in service or preexisted and were 
aggravated by service were made by an attorney who is not 
shown by the evidence to be competent to provide an opinion 
which requires medical expertise.  The presence of heart 
disease or the sustaining of a heart attack in service is not 
otherwise clinically documented.

The Board finds that the weight of the medical evidence 
demonstrates that the veteran's coronary artery disease is 
not etiologically related to an injury or disease in service.  
As indicated above, the symptoms the veteran experienced in 
service in May 1956 were ultimately diagnosed as pectoral 
muscle strain of the major right muscle rather than 
myocardial infarction.  The Board has considered the medical 
opinions of various private physicians, including the 
September 1998 and September 1999 statements from Dr. Wright; 
however, these statements and the clinical findings beginning 
in 1995 demonstrate only that the veteran had suffered a 
temporally remote heart attack.  With regard to the December 
1996 letter from Dr. Henderson that the veteran "may have 
had" coronary artery disease "since 1956," later 
clarifications in January and June 2002 by Dr. Henderson 
indicate that he was unable to date the veteran's myocardial 
infarction more precisely than "before 1995."

Moreover, Dr. Henderson's December 1996 opinion was based on 
an inaccurate history of the veteran having suffered a 
myocardial infarction in service in May 1956; the letter 
mentions documentation of myocardial infarction as a 
diagnostic possibility, but does not mention the final 
diagnosis of pectoral muscle strain.  Similarly, while an 
April 1999 VA examination report reflects the favorable 
medical opinion that "there is a high probability that his 
current coronary artery disease had its onset during his 
military service," that opinion was based on an inaccurate 
history of the veteran having actually experienced a 
myocardial infarction in service in 1956.  In this regard, 
the Court has held that the Board is not bound to accept 
medical opinions that are based on lay history where that 
history is unsupported by the medical evidence.  See Boggs v. 
West, 11 Vet. App. 334, 340 (1998).  The Court has held that, 
while an examiner can render a current diagnosis based upon 
his examination of the veteran, without a thorough review of 
the record, an opinion regarding the etiology of the 
underlying condition can be no better than the facts alleged 
by the veteran.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
In effect, it is mere speculation.  See Black v. Brown, 5 
Vet. App. 177, 180 (1993).  Although the April 1999 VA 
examination report indicated that the examiner had reviewed 
the veteran's file, it is now clear that at least one of the 
major bases for the examiner's conclusion, namely that the 
veteran had a myocardial infarction in service in 1956, has 
been inexorably refuted by the vast preponderance of the 
evidence.  

The medical evidence weighing against the veteran's claim 
includes a July 1999 VA examination report opinion that it 
was "not likely at all that the [veteran's] ischemic heart 
disease was" due to service.  The July 2002 VA compensation 
examination report further reflects the opinion that coronary 
artery disease was not related to the veteran's service.  
Further, the August 2005 VA compensation examination report 
categorically and emphatically concluded that it is less 
likely than not that the coronary artery disease is the 
result of or is otherwise etiologically related to injury or 
disease that the veteran incurred during any service or had 
its onset during any of his service.  Significantly, this 
report was most thorough, based upon a detailed review of the 
claims file, and supported by ample reasons and bases, that 
referenced the veteran's medical records themselves.  The 
examiner made no differentiation as to whether the veteran's 
service ended in 1978 or 1988.  According to the examiner, 
the first evidence of coronary artery disease was not until 
1994.  

The medical evidence otherwise attributes the veteran's 
myocardial infarction to coronary artery disease, and 
attributes coronary artery disease to diabetes mellitus, 
which the veteran incurred after service.  For example, the 
July 1999 VA examination report reflects the opinion that the 
veteran's coronary artery disease was "much more likely" 
attributable to "longstanding diabetes mellitus."  As noted 
above, the August 2005 VA examination report stated that the 
veteran had the onset of his current heart disease some time 
in mid-1994. 

Finally, the Board is compelled to address the argument 
advanced by the veteran's attorney to the effect that the 
veteran's coronary artery disease pre-existed and was then 
permanently aggravated by service, as evidenced by the 
notation of a grade 1 systolic murmur upon entry into service 
in April 1948.  First, the veteran's attorney is not shown to 
be skilled in the medical profession, and as such cannot be 
deemed to be competent to render a medical diagnosis or an 
opinion as to the relationship between a current disability 
and service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Indeed, there are no medical opinions that have 
advanced the theory that the veteran had a heart disorder 
that pre-existed service.  To the contrary, the only medical 
opinion on the subject is that of the August 2005 VA 
examination report that indicated that a grade 1 heart murmur 
is found in a significant number of normal individuals.  
There was no indication that this finding was part of a pre-
existing disease process.  Even if one were to somehow make 
an unteathered leap to a conclusion that it was indicative of 
some pre-existing disease process, as discussed above, there 
is no medical evidence suggesting that there was any further 
coronary activity in service that would give rise to a 
presumption of aggravation.  Moreover, the August 2005 VA 
examiner indicated that the veteran's current disability, 
mitral stenosis, would have no relationship to a systolic 
murmur because mitral stenosis causes a diastolic murmur.  

For these reasons, the Board finds that the veteran's 
coronary artery disease was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309.  The Board has considered the 
doctrine of affording the veteran the benefit of any existing 
doubt with regard to the issue on appeal; however, as the 
preponderance of the evidence is against the veteran's claim, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of this issue on that basis.  38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102.




ORDER

Entitlement to service connection for coronary artery disease 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


